                                          Case 3:19-cv-03366-MMC Document 37 Filed 06/10/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GRETCHEN KEY,                                   Case No. 19-cv-03366-MMC
                                                         Plaintiff,                      ORDER GRANTING DEFENDANT'S
                                  8
                                                                                         MOTION TO DISMISS SECOND
                                                   v.                                    AMENDED COMPLAINT; DISMISSING
                                  9
                                                                                         SECOND AMENDED COMPLAINT
                                  10     BMW OF NORTH AMERICA, LLC,                      WITHOUT FURTHER LEAVE TO
                                                                                         AMEND
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant BMW of North America, LLC's ("BMW") Motion, filed

                                  14   March 13, 2020, "to Dismiss Plaintiff Gretchen Key's Second Amended Class Action

                                  15   Complaint." Plaintiff Gretchen Key ("Key") has filed opposition, to which BMW has

                                  16   replied. Having read and considered the papers filed in support of and in opposition to

                                  17   the motion, the Court rules as follows.1

                                  18          In the Second Amended Complaint ("SAC"), Key alleges she owns a "2008 BMW

                                  19   750LI" (see SAC ¶ 26) that has "Diagnostic Tools" used by "BMW dealerships to extract

                                  20   data from numerous data points" (see SAC ¶ 2), which data is "forwarded" by dealerships

                                  21   to BMW (see SAC ¶ 17). Key further alleges that she had various problems with the

                                  22   vehicle, which she attributes to faulty "repair work" performed by a dealership (see SAC

                                  23   ¶ 32), that she requested BMW provide her "the data that BMW is in possession of

                                  24   relating to [her] vehicle" (see SAC ¶ 34), and that BMW "refused" to do so (see id.).

                                  25   Based on said allegations, Key asserts a claim for relief under § 17200 of the California

                                  26   Business and Professions Code.

                                  27
                                              1
                                  28              By order filed June 8, 2020, the Court took the matter under submission.
                                          Case 3:19-cv-03366-MMC Document 37 Filed 06/10/20 Page 2 of 3




                                  1           By order filed January 13, 2020, the Court granted BMW's motion to dismiss Key's

                                  2    First Amended Complaint ("FAC"). In so ruling, the Court found Key's § 17200 claim, as

                                  3    alleged in the FAC, was subject to dismissal for failure to allege facts to support a finding

                                  4    that Key "lost money or property" as a result of the "unfair" and "unlawful" practice

                                  5    asserted, namely BMW's refusal to provide Key with the above-referenced data. (See

                                  6    Order, filed January 11, 2020 at 4-6 (quoting Cal. Bus. & Prof. Code §§ 17200, 17204).)

                                  7    In that regard, the Court first found unavailing Key's allegation that she lost the money

                                  8    she paid for various repairs, as she failed to allege facts to support a finding that any

                                  9    such payment was the result of BMW's refusal to provide her with the data. The Court

                                  10   likewise found unavailing Key's allegation that she lost property, namely, the data

                                  11   allegedly "belong[ing] to her (see FAC ¶ 53), as, under California law, "information is not

                                  12   property unless some law makes it so" (see id. at 5:23-28 (quoting Silvaco Data Systems
Northern District of California
 United States District Court




                                  13   v. Intel Corp., 184 Cal. App. 4th 210, 239 (2010)), and Key cited no such legal

                                  14   authority. The Court afforded Key leave to amend her § 17200 claim, and, as noted, she

                                  15   subsequently filed the SAC.2

                                  16          The SAC, however, fails to cure the above-noted deficiencies. Key alleges therein

                                  17   she has lost money or property because the "Diagnostic Tools" in her vehicle are of

                                  18   "diminished value" due to BMW's refusal to allow her to "retrieve all of the data," which

                                  19   data, Key alleges, has value. (See SAC ¶¶ 4, 17.) Although Key contends she has

                                  20   successfully cured the noted deficiencies by "reframing the allegations . . . to focus on the

                                  21   loss of the value of the Diagnostic Tools instead of the value of the data" (see Pl.'s Opp.

                                  22   at 1:25-28), her current claim is, in essence, based on the same harm on which she

                                  23   previously relied, specifically, her lack of access to the data.3

                                  24
                                              2
                                  25           In its order, the Court also dismissed a second claim alleged in the FAC,
                                       specifically, a claim for conversion, and afforded Key leave to amend that claim as
                                  26   well. Key is no longer asserting a conversion claim.
                                              3
                                  27           The SAC includes no facts to show the Diagnostic Tools themselves decreased in
                                       value from the time Key purchased her vehicle. Nothing in the SAC suggests, for
                                  28   example, the Tools do not perform as they did at the time of purchase.

                                                                                      2
                                         Case 3:19-cv-03366-MMC Document 37 Filed 06/10/20 Page 3 of 3




                                   1         Accordingly, the motion to dismiss is hereby GRANTED, and the Second

                                   2   Amended Complaint is hereby DISMISSED without further leave to amend.

                                   3         IT IS SO ORDERED.

                                   4

                                   5   Dated: June 10, 2020
                                                                                         MAXINE M. CHESNEY
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                               3
